     Case 2:20-cv-00305-JAM-DMC Document 13 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CEDRIC RHYM, SR.,                                 No. 2:20-CV-0305-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On March 12, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-00305-JAM-DMC Document 13 Filed 04/27/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      The findings and recommendations filed March 12, 2021, are adopted in
 3   full;
 4                 2.      This action is dismissed, without prejudice, for lack of prosecution and
 5   failure to comply with Court rules and orders; and
 6                 3.      The Clerk of the Court is directed to enter judgment and close this file.
 7

 8
     DATED: April 26, 2021                         /s/ John A. Mendez
 9
                                                   THE HONORABLE JOHN A. MENDEZ
10                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
